Case 2:19-cv-09265-DSF-PJW Document 15 Filed 07/07/20 Page 1 of 1 Page ID #:44




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  GABRIEL DORSEY                        CASE NO.
                                        2:19−cv−09265−DSF−PJW
               Plaintiff(s),
        v.                               Order to Show Cause re
  SEAFOOD HOUSE INC, et al.              Dismissal for Lack of
                                         Prosecution
              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
       In this case, Haw Lay I, L.L.C. failed to plead or otherwise defend within
     the relevant time. The Court orders plaintiff to show cause in writing on or
     before July 21, 2020 why the claims against the non-appearing defendant(s)
     should not be dismissed for lack of prosecution. Failure to respond to this
     Order may result in sanctions, including dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: July 7, 2020                         /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
